Schnader, Attorney General,
You have asked to be advised by whom and under what circumstances alcohol may lawfully be sold and used for beverage purposes in Pennsylvania.
The answer to your inquiry will be found in the Acts of November 29, 1933, P. L. 15, and of December 8, 1933, P. L. 57. The former act is known as the Pennsylvania Liquor Control Act, and the latter is an amendment to the Alcohol Act of 1926.
The Act of November 29, 1933, governs the sale of “liquor” both for consumption on the premises and not for consumption on the premises. “Liquor” is defined as including any alcoholic, spirituous, vinous, fermented, or other alcoholic beverage or combination thereof, except “alcohol and malt liquors”.
Therefore, alcohol is expressly excepted from the provisions of this act.
The result is that you may not sell alcohol through Pennsylvania State stores and that a license is not necessary for the sale of straight alcohol. *
Accordingly, druggists and others may lawfully sell alcohol without a license.
However, under the Spirituous and Vinous Liquor Tax Law of December 5, 1933, P. L. 38, all alcohol sold for beverage purposes is subject to a tax of $1 per proof gallon; and it is unlawful for anyone to purchase alcohol at retail unless the container in which it is purchased bears either a manufacturer’s label stating “Pennsylvania spirituous and vinous liquor tax paid” or stamps evidencing the payment of the State tax.
This act imposes a fine of $25 on any person who purchases alcohol in a container not bearing either the manufacturer’s tax-paid label or the required State stamps.
Section 3 of the Act of December 8, 1933, renders it unlawful for anyone, without a permit from your board, to manufacture, produce, distill, develop, use in the- process of manufacture, denature, redistill, recover, rectify, blend, reuse, hold in bond, hold in storage, or transport for hire within Pennsylvania, any alcohol or alcoholic liquid; and section 2 defines “alcoholic liquid” as including beer, ale, wines, porter, spirits, whiskey, and all liquors which contain any alcohol by volume, capable of being used for beverage purposes.
Therefore, it is unlawful for the purchaser of alcohol, without a permit from *470your board, to use it for the purpose of manufacturing or producing gin, whiskey, or any other form of alcoholic liquor.
Section 20 of the Act of February 19,1926, P. L. 16, which the Act of December 8,1938, amends, imposes a penalty of not less than $100 or more than $5,000, or imprisonment for not more than 3 years or both, upon persons illegally manufacturing liquor; and section. 21 of the same act declares all liquor illegally manufactured to be contraband, in which the owner does not have any property rights.
Section 602 (6) of the Act of November 29, 1933, also provides that it shall be unlawful for any person to keep within this Commonwealth any liquor which was not lawfully acquired prior to January 1, 1934, or has not been purchased from a Pennsylvania State liquor store. For this offense, the penalty imposed by section 610 of the act is, for first offenses, a fine of not less than $300 or more than $500, and, for subsequent offenses, both a fine of $500 and imprisonment for 1 year.
To summarize, we advise you that:
1. Alcohol may be sold lawfully by druggists and others without obtaining any license.
2. All alcohol purchased from druggists or others must be tax-paid under the Act of December 5, 1933, and that persons purchasing alcohol, except in containers upon which tax-paid labels or State stamps appear, are subject to a fine of $25.
3. Alcohol may not be used for the purpose of producing or manufacturing any alcoholic liquor except by persons holding permits from your board.
4. It is unlawful for any person to have or keep in his possession any liquor
not lawfully acquired prior to January 1, 1934, or purchased from a Pennsylvania State liquor store.
From C. P. Addams, Harrisburg, Pa.